Colburn, J.
The defendant relies for his defence to this action upon § 23 of the Pub. Sts. c. 197, which is as follows: “ Every judgment and decree of a court of record of the United States, or of this or any other State, shall be presumed to be paid and satisfied at the expiration of twenty years after the judgment or decree was rendered.”
The presumption declared in this statute may be rebutted by evidence showing that the judgment has not in fact been paid, but remains justly due. Denny v. Eddy, 22 Pick. 533. Knapp v. Knapp, 134 Mass. 353. Brewer v. Thomes, 28 Maine, 81. This being so, we see no reason, and are not aware of any controlling authority, for requiring any particular kind of evidence to rebut the presumption. We are of opinion that any legal evidence having a tendency to show that the judgment has not been paid or satisfied is competent; and that, if the evidence furnished is such as to produce conviction that the judgment has not in fact been paid or satisfied, it is sufficient to rebut the presumption. Brewer v. Thomes, ubi supra.
Before parties could be witnesses in their own behalf, the plaintiff in many, if not in most cases, could overcome the presumption only by showing some payment, promise, or admission of the debtor, and this is doubtless the reason that, in analogous *283cases, there has been much discussion as to what acts, promises, or admissions of the debtor are sufficient, and little discussion as to any other evidence.
Evidence may be amply sufficient to rebut the presumption under this statute, which would be of no avail against the general statute of limitations, which limits the bringing of an action to a certain time after the cause of action accrues.
In this case, there was evidence tending to rebut the presumption of payment or satisfaction; and, its weight and sufficiency having been determined by the judge in the court below, we cannot revise his finding.

Exceptions overruled.